DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strzalkowski (US PUB 2015/0326136), and in view of Farrington (US PAT 4,996,646).

With respect to claim 1, Strzalkowski discloses an apparatus comprising: an energy harvesting element (See [100] in figure 1 of Strzalkowski) configured to mount around a power line (See paragraph [0013] of Strzalkowski) and harvest energy from the power line in response to a load being applied to the power line (See paragraph [0013] of Strzalkowski); wherein at least one of the sensing element and 
With respect to claim 2, the combination of Strzalkowski and Farrington discloses the apparatus of claim 1, wherein the signal generated by the sensing element is representative of a magnetic field generated by a load being applied to the power line (See that current transformers [CTA, CTB and CTC] are configured to detect the magnetic fields surrounding their respective lines and thus the current delivered to the load as shown in figure 10 of Farrington).
With respect to claim 3, the combination of Strzalkowski and Farrington discloses the apparatus of claim 2, wherein the signal is a voltage signal (See the abstract of Farrington).
With respect to claim 5, the combination of Strzalkowski and Farrington discloses the apparatus of claim 1, further comprising a housing configured to be attached about a power line, wherein the energy harvesting element, the sensing element, the fault detecting circuit, and the microcontroller are each contained entirely within the housing (See [100] in paragraph [0013] of Strzalkowski).
With respect to claim 6, the combination of Strzalkowski and Farrington discloses the apparatus of claim 1, wherein the fault detecting circuit is configured to generate an alarm if the output generated by the fault detecting circuit is less than the non- zero offset reading (See Col. 60, lines 26-35 of Farrington).
With respect to claim 7, the combination of Strzalkowski and Farrington discloses the apparatus of claim 1, wherein the sensing element and the microcontroller are each powered exclusively and entirely by the energy harvested by the energy harvesting element (See paragraph [0013] of Strzalkowski).
With respect to claim 8, Strzalkowski  discloses a sensor comprising: a housing (See [100] in paragraph [0013] of Strzalkowski) configured to be positioned about a power line (See paragraph [0013] of Strzalkowski); a power generation circuit (See [100] in figure 1 of Strzalkowski) configured to harvest 
With respect to claim 9, the combination of Strzalkowski and Farrington discloses the sensor of claim 8, wherein the energy harvesting element comprises a current transformer (See paragraph [0002] of Strzalkowski).
With respect to claim 10, the combination of Strzalkowski and Farrington discloses the sensor of claim 8, the combination of Strzalkowski and Farrington discloses wherein the sensing element is configured to detect a magnetic field generated by a load being applied to the power line (See that current transformers [CTA, CTB and CTC] are configured to detect the magnetic fields surrounding their respective lines and thus the current delivered to the load as shown in figure 10 of Farrington).
With respect to claim 12, the combination of Strzalkowski and Farrington discloses the sensor of claim 8, further comprising a capacitor stored within the housing, the capacitor being configured to store energy harvested by the harvesting element (See paragraph [0019] of Strzalkowski).
With respect to claim 13, the combination of Strzalkowski and Farrington discloses the sensor of claim 8, further comprising an alarm configured to generate a current measurement warning if the signal generated by the current measurement circuit is less than the non-zero offset reading (See Col. 60, lines 26-35 of Farrington).
With respect to claim 14, the combination of Strzalkowski and Farrington discloses the sensor of claim 8, wherein the power generation circuit is configured to generate an alarm in response to detecting no energy being harvested by the harvesting element and in response to determining that the signal generated by the current measurement circuit is greater than or equal to the non-zero offset reading (See Col. 60, lines 26-35 of Farrington).
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Strzalkowski and Farrington, and further in view of Dent (US PUB 2013/0057997).

With respect to claim 4, the combination of Strzalkowski and Farrington discloses the apparatus of claim 2, but fails to disclose wherein the sensing element is a Hall effect sensor. However, Dent does disclose wherein the sensing element is a Hall effect sensor (See paragraph [0014] of Dent). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by the combination of Strzalkowski and Farrington to include the feature as disclosed by Dent because doing so ensures precision magnetic field detection capabilities.
With respect to claim 11, the combination of Strzalkowski and Farrington discloses the sensor of claim 10, but fails to disclose wherein the sensing element comprises a Hall effect sensor. However, Dent does disclose wherein the sensing element comprises a Hall effect sensor (See paragraph [0014] of Dent). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by the combination of Strzalkowski and Farrington to include the feature as disclosed by Dent because doing so ensures precision magnetic field detection capabilities.
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps of generating a first alarm in response to the sensing element generating a signal that is less than the non-zero offset reading; generating a second alarm in response to no energy being harvested by the harvesting element and a generated sensing element signal that is greater than or equal to the non-zero offset reading; and if no first alarm is generated, processing, by a microcontroller, the signal generated by the sensing element to determine current flow through the conductor.
Claims 16-20 depend from allowed claim 15 and are therefore also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858